DETAILED ACTION
This Non Final office action is in response to the amendments to the claims filed on 27 April 2021.  Claims 1-10,14-26,28-42 and 54-64 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previously made Claim objections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 55 and 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
In Re Claim 10, the claimed range of “at least 2,250 horsepower” in Line 2 for the output of the engine is unbounded on the upper end, i.e. there is no upper bound.  There is no evidence in the specification that applicant had possession of an upper bound for the range.  The upper bound can be 10,000 horsepower or a million horsepower.  For the extremely large values like a million, it is not clear how such an apparatus can be manufactured.
In Re Claims 55 and 60, the phrase “discharge conduit attached to the top end” in Line 2 is new matter because the disclosed discharge conduit (78) is not attached to the top end (the top end is the one that has openings for the first bore 32), it is attached to a side surface (see Figure 1) which is clearly not the top end or bottom end or front side or back side.
 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 6, 8, 9, 30, 36 and 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 3, the phrases “a plurality of openings” in Line 6 and “each opening” in Line 7 is indefinite because they do not clearly distinguish the stud openings from the openings of the first bore and second bore in Claim 1.  For the purpose of prior art analysis, the phrases – a plurality of fastener openings – and – each fastener opening – will be assumed instead.
In Re Claim 5, the phrase “each peripheral opening” in Lines 3 – 4 is indefinite because it does not clearly distinguish the stud openings from the openings of the first bore and second bore in Claim 1.  For the purpose of prior art analysis, the phrase – each peripheral fastener opening – will be assumed instead.
In Re Claim 8, the phrases “a plurality of openings” in Line 4 and “each opening” in Line 5 is indefinite because they do not clearly distinguish the stay rod openings from the openings of the first bore and second bore in Claim 1.  For the purpose of prior art analysis, the phrases – a plurality of fastener openings – and – each fastener opening – will be assumed instead.
In Re Claim 9, the phrase “each peripheral opening” in Line 2 is indefinite because it does not clearly distinguish the stay rod openings from the openings of the first bore and second bore in Claim 1.  For the purpose of prior art analysis, the phrase – each peripheral fastener opening – will be assumed instead.
In Re Claim 30, the phrases “a plurality of openings” in Line 6 and “each opening” in Line 7 is indefinite because they do not clearly distinguish the stud openings from the openings of the first bore and second bore in Claim 1.  For the purpose of prior art analysis, the phrases – a plurality of fastener openings – and – each fastener opening – will be assumed instead.
In Re Claim 36, the phrases “a plurality of openings” in Line 6 and “each opening” in Line 7 is indefinite because they do not clearly distinguish the stud openings from the openings of the first bore and second bore in Claim 1.  For the purpose of prior art analysis, the phrases – a plurality of fastener openings – and – each fastener opening – will be assumed instead.
In Re Claim 64, this claim recites the limitation “the bore” in Line 14. There is insufficient antecedent basis for this limitation in the claim because it is not clear which of the at least one bore is being referenced.  For the purpose of prior art analysis, the phrase --the at least one bore-- will be assumed instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 – 10, 14, 16, 19, 23, 24 – 26, 28, 29, 31, 32, 34, 35, 37, 39, 55 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak (US Patent 4,878,815 A) in view of Baxter (PG Pub US 20060002806 A1).

    PNG
    media_image1.png
    463
    735
    media_image1.png
    Greyscale

In Re Claim 1, Stachowiak discloses A kit (Figure 1) comprising: a first fluid end body (15), comprising: an external surface having a front side (see annotated figure above) and an opposed back side (see annotated figure above) and opposed top and bottom ends (see annotated figure above); 

However, the first and second bore of each bore pair of Stachowiak does not terminate in openings formed in the top end and front side respectively.

    PNG
    media_image2.png
    444
    708
    media_image2.png
    Greyscale

Nevertheless, Baxter discloses a first fluid end body (Figure 4, element 14), comprising: an external surface having a front side (see annotated figure above) and an opposed back side (see annotated figure above) and opposed top and bottom ends (see annotated figure above); and a plurality of bore pairs (one pair is 30, 34 shown in Figure 4), each bore pair comprising: a first bore (34) extending through the first fluid end body (see annotated figure above) and terminating at openings formed in the top and bottom ends (one is adjacent the suction valve and the other is adjacent the discharge valve – the openings are best seen in Figure 7); and a second bore (30) extending through the first fluid end body (see annotated figure above), intersecting the first bore (paragraph [0024]), and terminating at openings formed in the front and back sides (the back side opening is at 32 and the front side opening is occupied by head plug 26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the first fluid end body of Stachowiak with the first fluid end body of Baxter for the purpose of simplifying the design of the first fluid end body (for example, the Baxter modification gets rid of the cartridge 57 of Stachowiak and installs the valve directly in the first bore).  Note that the Stachowiak reference also has intersecting bores (28) and (27/23) that have their axes at right angles to one another as depicted in Figures 1 and 2, which results in excessive stress concentration at the corner; this problem is solved by Baxter’s tension members (22) – see paragraph [0025] of Baxter. 

In Re Claim 2, Stachowiak and Baxter disclose all the limitations of Claim 1, and Figure 1 of Stachowiak discloses a first fastening system (17) configured to releasably hold the first fluid end body (15) against the second fluid end body (13) (Column 4, Lines 16 - 20 of Stachowiak).

In Re Claim 7, Stachowiak and Baxter disclose all the limitations of Claim 2, and Figure 1 of Stachowiak discloses a second fastening system (14) to releasably attach the second fluid end body (13) to the power end (12) as stated in Column 4, Lines 16-17.

In Re Claim 8, Stachowiak and Baxter disclose all the limitations of Claim 7, and Stachowiak discloses that the second fastening system (14) comprises:

each fastener opening (occupied by bolts 14) registerable with a corresponding one of the stay rods (14) (since the bolts would have to pass through the openings); and
a plurality of internally threaded nuts (depicted in Figure 1 around stud 14), each nut (depicted in Figure 1 around stud 14) configured for installation on a corresponding one of the stay rods (14) (as depicted in Figure 1).

In Re Claim 9, Stachowiak and Baxter disclose all the limitations of Claim 8, and Stachowiak discloses a stay rod (14) that extends through each peripheral fastener opening (occupied by the bolts 14) of the second fluid end body (13), and each rod carries a nut (depicted in Figure 1 around stud 14) that engages the second fluid end body.

In Re Claim 10, Stachowiak and Baxter disclose all the limitations of Claim 9, and Column 1, Lines 18 - 19 of Stachowiak reasonably discloses an engine of at least 100 horsepower which is in the claimed range.  Although Stachowiak does not explicitly disclose at least 2500 horsepower, engine horsepower is a variable that affects the resulting pressure and flow rate of the pump driven by the engine – thus establishing engine horsepower as a result effective variable.  Therefore the claimed range of at least 2500 horsepower would have been obvious to a person having ordinary skill in the 

In Re Claim 14, Stachowiak and Baxter disclose all the limitations of Claim 1, each bore (35) of the second fluid end body (13) of Stachowiak receives a sealing arrangement (42, 43) for a plunger (38).

In Re Claim 16, Stachowiak and Baxter disclose all the limitations of Claim 1, and Stachowiak discloses that no bore (35) intersects any of the bores (35) formed in the second fluid end body (13) (as depicted in Figure 1, all of the bores 35 of Stachowiak are parallel to each other, therefore they do not intersect).

In Re Claim 19, Stachowiak and Baxter disclose all the limitations of Claim 1, and as depicted in Figure 2, the thickness (vertically measured) of the first fluid end body (15) of Stachowiak is clearly greater than the thickness of the second fluid end body (13).

In Re Claim 23, Stachowiak and Baxter disclose all the limitations of Claim 1, and Stachowiak discloses that the front side (see annotated figure above) of the second fluid 

In Re Claim 24, Stachowiak and Baxter disclose all the limitations of Claim 1, and Stachowiak discloses that the front side (see annotated figure above) of the second fluid end body (13) is positionable to partially engage with the back side (see annotated figure above) of the first fluid end body (15) (as depicted in Figure 1 of Stachowiak, the front side of the second fluid end body 13 has different dimensions than the back side of the first fluid end body 15. Therefore when they flushly engage each other as shown in Figure 2, the front side only partially engages the back side).

In Re Claim 25, Stachowiak and Baxter disclose all the limitations of Claim 1, and Stachowiak further discloses that the front side (see annotated figure above) of the second fluid end body (13) is positionable to engage with the back side (see annotated figure above) of the first fluid end body (15) via one or more spacer elements (16) (see Figure 2). 

In Re Claim 26, Stachowiak and Baxter disclose all the limitations of Claim 1, and Stachowiak discloses that the second fluid end body (13) of Stachowiak does not have any flanges (as depicted in Figure 1) and is therefore flangeless (Note that applicant’s fluid end bodies are the same structure).

In Re Claim 28, Stachowiak discloses an apparatus (Figure 1) comprising: a first fluid end body (15), comprising: an external surface having a front side (see annotated figure above) and an opposed back side (see annotated figure above) and opposed top and bottom ends (see annotated figure above); 
and a plurality of bore pairs (one pair 30, 31 is shown in Figure 2), each bore pair comprising: a first bore (30) extending through the first fluid end body and terminating at openings formed in the bottom end (see annotated figure above); and a second bore (31) extending through the first fluid end body, intersecting the first bore (31), and terminating at openings formed in the back side (see annotated figure above); and a second fluid end body (13), formed as a different piece from the first fluid end body (15), and comprising: an external surface having a front side (see annotated figure above) and an opposed back side (see annotated figure above); and a plurality of bores (35) extending through the second fluid end body, each bore terminating at an opening (36) formed in the external surface (i.e. the front side), each opening alignable with a corresponding opening (23) formed in the back side (see annotated figure above) of the first fluid end body (15) (see Column 4, Lines 45-46); the first fluid end body (15) is attached to the second fluid end body (13) such that the back side of the first fluid end body (15) is held against the front side of the second fluid end body (13) (see Figure 2).
However, the first and second bore of each bore pair of Stachowiak does not terminate in openings formed in the top end and front side respectively.
Nevertheless, Baxter discloses a first fluid end body (Figure 4, element 14), comprising: an external surface having a front side (see annotated figure above) and an opposed back side (see annotated figure above) and opposed top and bottom ends 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the first fluid end body of Stachowiak with the first fluid end body of Baxter for the purpose of simplifying the design of the first fluid end body (for example, the Baxter modification gets rid of the cartridge 57 of Stachowiak and installs the valve directly in the first bore).  Note that the Stachowiak reference also has intersecting bores (28) and (27/23) that have their axes at right angles to one another as depicted in Figures 1 and 2, which results in excessive stress concentration at the corner; this problem is solved by Baxter’s tension members (22) – see paragraph [0025] of Baxter. 

In Re Claim 29, Stachowiak and Baxter disclose all the limitations of Claim 28, and Stachowiak discloses a first fastening system (17, 14 in Figure 1) holding the first fluid end body (15) flush (as depicted in Figure 2) against the second fluid end body (13) (see Column 4, Lines 16 - 20 of Stachowiak). 

In Re Claim 31, Stachowiak and Baxter disclose all the limitations of Claim 28, and Stachowiak discloses that the first (15) and second (13) fluid end bodies are in flush engagement with one another (as depicted in Figure 2).

In Re Claim 32, Stachowiak and Baxter disclose all the limitations of Claim 28, and Stachowiak discloses that the second fluid end body (13) of Stachowiak does not have any flanges (as depicted in Figure 1) and is therefore flangeless (Note that applicant’s fluid end bodies are the same structure).

In Re Claim 34, Stachowiak discloses an apparatus (Figure 1) comprising: a first fluid end body (15), comprising: an external surface having a front side (see annotated figure above) and an opposed back side (see annotated figure above) and opposed top and bottom ends (see annotated figure above); 
and at least one bore pair (one pair 30, 31 is shown in Figure 2) comprising: a first bore (30) extending through the first fluid end body and terminating at openings formed in the bottom end (see annotated figure above); and a second bore (31) extending through the first fluid end body, intersecting the first bore (31), and terminating at openings formed in the back side (see annotated figure above); and a second (13) flangeless (there are no flanges in 13 as depicted in Figure 1) fluid end body (13), formed as a different piece from the first fluid end body (15), and comprising: an external surface having a front side (see annotated figure above) and an opposed back side (see annotated figure above); at least one bore (35) extending through the second fluid end body (13), and terminating 
However, the first and second bore of each bore pair of Stachowiak does not terminate in openings formed in the top end and front side respectively.
Nevertheless, Baxter discloses a first fluid end body (Figure 4, element 14), comprising: an external surface having a front side (see annotated figure above) and an opposed back side (see annotated figure above) and opposed top and bottom ends (see annotated figure above); and a plurality of bore pairs (one pair is 30, 34 shown in Figure 4), each bore pair comprising: a first bore (34) extending through the first fluid end body (see annotated figure above) and terminating at openings formed in the top and bottom ends (one is adjacent the suction valve and the other is adjacent the discharge valve – the openings are best seen in Figure 7); and a second bore (30) extending through the first fluid end body (see annotated figure above), intersecting the first bore (paragraph [0024]), and terminating at openings formed in the front and back sides (the back side opening is at 32 and the front side opening is occupied by head plug 26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the first fluid end body of Stachowiak with the first fluid end body of Baxter for the purpose of simplifying the 

In Re Claim 35, Stachowiak and Baxter disclose all the limitations of Claim 34, and Stachowiak discloses a first fastening system (17, 14 in Figure 1) attaching the first fluid end body (15) to the second fluid end body (13) (see Column 4, Lines 16 - 20 of Stachowiak).

In Re Claim 37, Stachowiak and Baxter disclose all the limitations of Claim 34, and as depicted in Figure 2 of Stachowiak, the first (15) and second (13) fluid end bodies are flushly engaged.

In Re Claim 39, Stachowiak and Baxter disclose all the limitations of Claim 34, and Stachowiak further discloses that the first fluid end body (15) and second fluid end body (13) are engaged via one or more spacer element (16) (see Figure 2).

    PNG
    media_image3.png
    406
    572
    media_image3.png
    Greyscale

In Re Claim 55, Stachowiak and Baxter disclose all the limitations of Claim 28, although Stachowiak does not disclose a discharge conduit and intake manifold, however, Baxter discloses a discharge conduit (see annotated figure above, the conduit is not labeled, but is similar to the labeled discharge conduit 20) attached to a top end (see annotated figure above) of the first fluid end body (Figure 4, element 14); and an intake manifold (18) attached to the bottom end (see Figure 2) of the first fluid end body (Figure 4, element 14).

In Re Claim 60, Stachowiak and Baxter disclose all the limitations of Claim 34, although Stachowiak does not disclose a discharge conduit and intake manifold, however, Baxter discloses a discharge conduit (see annotated figure above, the conduit is not labeled, but is similar to the labeled discharge conduit 20) attached to a top end (see annotated figure above) of the first fluid end body (Figure 4, element 14); and an .


Claims 3, 5, 6, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak (US Patent 4,878,815 A) in view of Baxter (PG Pub US 20060002806 A1) and further in view of Yohpe (US Patent 3,373,695 A).

In Re Claims 3, 30 and 36, Stachowiak and Baxter disclose all the limitations of Claims 2, 29 and 35 respectively, and Stachowiak further discloses that the fastening system comprises:
a plurality of externally threaded studs (17) supported by the first fluid end body (15) and projecting from its external surface (Figure 2);
a plurality of fastener openings (19) formed about the periphery (rectangular border of appropriate thickness to include the openings) of the second fluid end body (13), each fastener opening (19) registerable with a corresponding one of the studs (17) (at hole 18);
However, Stachowiak and Baxter does not disclose a plurality of nuts corresponding to the studs (because the studs screw in to threaded openings 19).
Nevertheless, Figure 3 of Yohpe discloses a first fluid end body (29), a second fluid end body (13),

a plurality of fastener openings (Column 3, Line 51 states that the studs 62 pass through the second fluid end body 13 which implies that there is a through-opening in the second fluid end body for the stud) formed in the second fluid end body (13), each fastener opening registerable with a corresponding one of the studs (62) (since the stud passes through the opening);
and a plurality of internally threaded nuts (63), each nut configured for installation on a corresponding one of the studs (62) as depicted.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the openings in the second fluid end of Stachowiak / Baxter such that they are through holes that the studs pass through and over which nuts are installed as taught by Yohpe for the purpose of saving the machining costs of forming a threaded bore (19 of Stachowiak, this bore would be a through-hole in the modified apparatus).

In Re Claim 5, Stachowiak, Baxter and Yohpe disclose all the limitations of Claim 3, and Stachowiak clearly discloses an apparatus where the first fluid end body (15) is in positioned in flush engagement with the second fluid end body (13).  Although Stachowiak does not disclose that the stud extends through each peripheral fastener opening of the second fluid end body, however, Yohpe discloses that the stud (62) extends through each peripheral fastener opening (Column 3, Line 51 states that the 

In Re Claim 6, Stachowiak, Baxter and Yohpe disclose all the limitations of Claim 5, and Stachowiak discloses a high pressure chamber (adjacent the tip of plunger 38) which contains high pressure fluid during the discharge stroke of the plunger (38).  Since this high pressure fluid is delivered through a discharge port (29) in the first fluid end body (15), the high pressure fluid must be contained in the first fluid end body (15).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak (US Patent 4,878,815 A) in view of Baxter (PG Pub US 20060002806 A1) and in view of Yohpe (US Patent 3,373,695 A) and further in view of Sibbing (US Patent 6,419,459 B1).
In Re Claim 4, Stachowiak, Baxter and Yohpe disclose all the limitations of Claim 3, however they do not disclose a washer as claimed.
Nevertheless, Figure 4 of Sibbing discloses the fastening system (30) further comprises: a plurality of washers (38), each washer (38) configured for installation on one of the studs (31) utilized for the purpose of distributing tightening forces on the fluid end body (14) as stated in Column 4, Lines 35 - 37.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to install the washers as taught by .


Claims 15, 17, 18, 58 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak (US Patent 4,878,815 A) in view of Baxter (PG Pub US 20060002806 A1) and further in view of Stanton (US Patent 8,100,407 B2).

In Re Claim 15, Stachowiak and Baxter disclose all the limitations of Claim 1, and Stachowiak further discloses a removable gland (42) received in the bore, however, it is not a removable box gland as claimed.
Nevertheless, Stanton discloses removable box gland (100, Figure 3 and Claim 1) received in a bore of a fluid end body (12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to replace the gland of Stachowiak / Baxter with the box gland of Stanton for the purpose of ease of maintenance (Column 10, Lines 49 - 53 of Stanton).

In Re Claim 17, Stachowiak, Baxter and Stanton disclose all the limitations of Claim 15, although Stachowiak does not disclose that the removable box gland does not project from an external surface, however, Stanton discloses that portion (129) of the removable box gland (100, Figure 3 and Claim 1) projects from external surface (top surface of 12) of the second fluid end body (12).

In Re Claim 18, Stachowiak, Baxter and Stanton disclose all the limitations of Claim 15, although Stachowiak does not disclose that the removable box gland receive a plunger, however, Stanton discloses that the removable box gland (100, Figure 3 and Claim 1) of Stanton is configured to receive a plunger (38).

In Re Claim 58, Stachowiak and Baxter disclose all the limitations of Claim 28, although Stachowiak discloses a plunger (38) disposed within stuffing box (42), however, Stachowiak does not disclose that the stuffing box (42) is disposed partially within the first fluid end body and the second fluid end body.
Nevertheless, Figure 1 of Stanton discloses a first fluid end body (12) and a second fluid end body (36), where stuffing box (32, 34, 42, 40) is disposed partially within the first fluid end body (12) and partially within the second fluid end body (36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to dispose the stuffing box of Stachowiak / Baxter partially within the first fluid end body and partially within the second fluid end body as taught by Stanton for the purpose of improving the sealing between the plunger and the first / second fluid end body.

In Re Claim 63, Stachowiak and Baxter disclose all the limitations of Claim 34, although Stachowiak discloses a plunger (38) disposed within stuffing box (42), however, Stachowiak does not disclose that the stuffing box (42) is disposed partially within the first fluid end body and the second fluid end body.
Nevertheless, Figure 1 of Stanton discloses a first fluid end body (12) and a second fluid end body (36), where stuffing box (32, 34, 42, 40) is disposed partially within the first fluid end body (12) and partially within the second fluid end body (36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to dispose the stuffing box of Stachowiak / Baxter partially within the first fluid end body and partially within the second fluid end body as taught by Stanton for the purpose of improving the sealing between the plunger and the first / second fluid end body.


Claims 20, 33, 38, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak (US Patent 4,878,815 A) in view of Baxter (PG Pub US 20060002806 A1) and further in view of Forrest (US Patent 9,371,919 B2).

In Re Claim 20, Stachowiak and Baxter disclose all the limitations of Claim 19, however they do not disclose that the first and second fluid end bodies have the same depth and height.
Nevertheless, Figure 1 of Forrest depicts a first fluid end body (30) and a second fluid end body (20) that have the same depth and height because they are flush with each other as depicted.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the depth and height of the first fluid end body of Stachowiak / Baxter so that they are equal to the depth and height 

In Re Claim 33, Stachowiak and Baxter disclose all the limitations of Claim 28, and although Stachowiak further discloses that the first fluid end body (15) is attached to the second fluid end body (13) such that the back side of the first fluid end body (15) abuts the front side of the second fluid end body (13), however, Stachowiak does not disclose that the first fluid end body (15) is aligned with the second fluid end body (13).
Nevertheless, Figure 1 of Forrest depicts a first fluid end body (30) and a second fluid end body (20) that are aligned with each other around the perimeter as depicted.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the depth and height of the first fluid end body of Stachowiak / Baxter so that they are aligned around the perimeter as taught by Forrest for the purpose of reducing uneven external surfaces and the number of sharp edges.

In Re Claim 38, Stachowiak and Baxter disclose all the limitations of Claim 34, however they do not disclose that the surface dimensions of the front side of the second fluid end body are the same as the dimensions of the back side of the first fluid end body.
Nevertheless, Figure 1 of Forrest depicts a first fluid end body (30) and a second fluid end body (20) that have the same depth and height, and therefore have the same surface dimensions, because they are flush with each other as depicted.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the depth and height of the first fluid end body of Stachowiak / Baxter so that they are equal to the depth and height of the second fluid end body (and therefore have the same surface dimensions) as taught by Forrest for the purpose of reducing uneven external surfaces and number of sharp edges.

In Re Claim 40, Stachowiak and Baxter disclose all the limitations of Claim 34, however they do not disclose that the first and second fluid end bodies have the same depth and height.
Nevertheless, Figure 1 of Forrest depicts a first fluid end body (30) and a second fluid end body (20) that have the same depth and height because they are flush with each other as depicted.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the depth and height of the first fluid end body of Stachowiak / Baxter so that they are equal to the depth and height of the second fluid end body as taught by Forrest for the purpose of making the device compact, and for the purpose of reducing uneven external surfaces.

In Re Claim 41, Stachowiak, Baxter and Forrest disclose all the limitations of Claim 40, and Stachowiak discloses in Figure 2 that the thickness (vertically measured) of the first fluid end body (15) is clearly larger than the thickness (vertically measured) of the second fluid end body (13).


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak (US Patent 4,878,815 A) in view of Baxter (PG Pub US 20060002806 A1) and further in view of Graham (PG Pub US 20190128104 A1).
In Re Claims 21 and 22, Stachowiak and Baxter disclose all the limitations of Claim 1, and Column 4, Lines 28 - 31 of Stachowiak discloses that the second fluid end body (“flange plate”) is made of a mild steel. However, they do not disclose the material of the first fluid end body.
Nevertheless, paragraph [0020] of Graham discloses a first fluid end body (108) that is made of a material having increased strength such as high carbon steel (which is stronger than mild steel, mild steel has lower carbon content).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to make the first fluid end of Stachowiak / Baxter from high carbon steel as taught by Graham because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA I960)).


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak (US Patent 4,878,815 A) in view of Baxter (PG Pub US 20060002806 A1) and in view of .
In Re Claim 42, Stachowiak, Baxter and Forrest disclose all the limitations of Claim 41, and Column 4, Lines 28 - 31 of Stachowiak discloses that the second fluid end body (“flange plate”) is made of a mild steel. However, they do not disclose the material of the first fluid end body.
Nevertheless, paragraph [0020] of Graham discloses a first fluid end body (108) that is made of a material having increased strength such as high carbon steel (which is stronger than mild steel, mild steel has lower carbon content).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to make the first fluid end of Stachowiak / Baxter / Forrest from high carbon steel as taught by Graham because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA I960)).


Claims 54, 56, 57, 59, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak (US Patent 4,878,815 A) in view of Baxter (PG Pub US 20060002806 A1) and further in view of Crump (US Patent 4,771,801 A).

In Re Claim 54, Stachowiak and Baxter disclose all the limitations of Claim 28, although Baxter strongly suggests a discharge bore (20) that intersects the first bore 
Nevertheless, Figure 1 of Crump discloses a discharge bore (50) extending through the first fluid end body (26) and intersecting the first bore (space occupied by 42 and 34); and in which fluid enters the first fluid end body (26) through the opening (below suction valve 34) of the first bore (space occupied by 42 and 34) formed on the bottom end (bottom of Figure 1 below the suction valve 34) of the first fluid end body (26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first fluid end body of Stachowiak / Baxter to incorporate a discharge bore such that the discharge bore intersects the first bore as taught by Crump for the purpose of making the device compact by obviating the need for an external discharge manifold.

In Re Claim 56, Stachowiak and Baxter disclose all the limitations of Claim 28, although Stachowiak does not disclose a discharge valve in the first bore, however, Crump depicts that the first fluid end body (26) is a single piece construction, and a discharge valve (42) installed within the first bore (space occupied by 42 and 34).

In Re Claim 57, Stachowiak and Baxter disclose all the limitations of Claim 28, although Stachowiak does not disclose an intake valve and discharge valve in the first 

In Re Claim 59, Stachowiak and Baxter disclose all the limitations of Claim 34, although Baxter strongly suggests a discharge bore (20) that intersects the first bore (34) and that fluid enters from the bottom opening of (34) through the suction valve, Stachowiak and Baxter do not explicitly disclose the discharge bore intersects the first bore.
Nevertheless, Figure 1 of Crump discloses a discharge bore (50) extending through the first fluid end body (26) and intersecting the first bore (space occupied by 42 and 34); and in which fluid enters the first fluid end body (26) through the opening (below suction valve 34) of the first bore (space occupied by 42 and 34) formed on the bottom end (bottom of Figure 1 below the suction valve 34) of the first fluid end body (26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first fluid end body of Stachowiak / Baxter to incorporate a discharge bore such that the discharge bore intersects the first bore as taught by Crump for the purpose of making the device compact by obviating the need for an external discharge manifold.

In Re Claim 61, Stachowiak and Baxter disclose all the limitations of Claim 34, although Stachowiak does not disclose a discharge valve in the first bore, however, 

In Re Claim 62, Stachowiak and Baxter disclose all the limitations of Claim 34, although Stachowiak does not disclose an intake valve and discharge valve in the first bore, however, Crump depicts that the first fluid end body (26) has an intake valve (34) and a discharge valve (42) installed within the first bore (space occupied by 42 and 34).


Claims 64 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak (US Patent 4,878,815 A) in view of Valavaara (US Patent 5,059,101 A).

    PNG
    media_image1.png
    463
    735
    media_image1.png
    Greyscale

In Re Claim 64, Stachowiak discloses An apparatus (Figure 1), comprising: a first fluid end body (15), comprising: an external surface having a front side (see annotated 
However, Stachowiak does not disclose that each of the plurality of passages in the second fluid end body are opening into the back side.

    PNG
    media_image4.png
    751
    974
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    754
    717
    media_image5.png
    Greyscale

Nevertheless, with reference to the Figure 7 embodiment, Valavaara discloses a first fluid end body (104, 102) and a second fluid end body (122) having front sides and back sides (as depicted in the annotated figure above); the first fluid end body (104, 102) having a plurality of passages (130) extending through the first fluid end body (104, 102), the second fluid end body (122) having a plurality of passages (128), each passage (128) opening on the front and back sides (see annotated figure above) of the second fluid end body (122) and aligned with a corresponding passage (130) formed in 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the plurality of passages in the second fluid end body of Stachowiak so that they open into the back side of the second fluid end body as well (in addition to opening on the front side) as taught by Valavaara so that the stay rods secure the first and second fluid bodies to the power end as well (in addition to securing the first and second fluid end bodies to each other).


Response to Arguments
Applicant has argued on Page 15 of Applicant’s Response that Stachowiak allegedly teaches away from the claimed invention which the Examiner is assuming distinguishes over the reference via the newly added limitations: “a first bore .. .. terminating at openings formed in the top and bottom ends” and “a second bore .. .. terminating at openings formed in the front and back sides”.  The reason cited by Applicant is Column 1, Lines 32 – 44: “one of the problems encountered with many high 
Examiner’s Response: Stachowiak does not teach away from bores having their axes at right angles to one another.  Indeed even in Stachowiak’s invention, first bore (23/27) and second bore (28) have their axes at right angles to one another as depicted in Figures 1 and 2.  Stachowiak attempts to solve the problem of cracks and failure by designing a valve cartridge that attempts to reduce stress (Column 9, Lines 39 – 42).  In any case, the newly cited Baxter reference provides an alternative solution to the problem of cracks and failures by providing tension members (22) (see paragraphs [0024] and [0025]).

The rest of Applicant’s arguments are moot in view of new grounds of rejection necessitated by the submitted amendments.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746